DETAILED ACTION
	In Preliminary Amendment filed on 03/26/2021 Claims 1- 10, 12- 18, 22, and 26 are pending. Claims 1, 4, 6- 7, 12, 15- 18, 22, and 26 are currently amended. Claims 11, 19- 21, 23- 25, and 27 are canceled. Claims 1- 10, 12- 18, 22, and 26 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2021, 06/03/2021, 06/24/2021, and 10/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7- 10 and 14- 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 8- 10 are rejected by virtue of depending on an indefinite claim.
	
	Claim 8 recites “the initiator” It is unclear whether “the initiator” in claim 8 is referring to “at least one of the first and second building material formulations comprise an initiator” (set forth earlier in claim 7) or “the first building material formulation comprises . . . an initiator” (set forth in claim 1). As such, claim 8 is indefinite.
	Claims 9- 10 are rejected by virtue of depending on an indefinite claim.

	Claim 14 recites “a photo-initiator in an amount sufficient for promoting hardening of at least 70 % of the first building material formulation upon exposure to said first curing condition.” It is unclear how “promoting hardening” is being quantified as a percentage. In other words, it is unclear if this is referring to a cure extent percentage or simply the properties being a percentage “harder” than the uncured material formulation. For the sake of compact prosecution, the Examiner is interpreting the limitation to mean the former (a cure extent percentage).

Claim 15 recites “a photo-initiator in an amount sufficient for promoting hardening of no more than 50 % of the second building material formulation upon exposure to said first curing condition.” It is unclear how “promoting hardening” is being quantified as a percentage. In other words, it is unclear if this is referring to a cure extent percentage or simply the properties being a percentage “harder” than the uncured material formulation. For the sake of compact 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3, 6- 7, 12- 18, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0040091 A1 (“Dikovsky”) in view of US 2005/0101684 A1 (“You”).
	Regarding claim 1, Dikovsky teaches a method of manufacturing a three-dimensional object via additive manufacturing (Abstract), the method comprising:
	dispensing a first building material formulation to form an outer region, and dispensing a second building material formulation to form an inner region, the outer region surrounding the inner region, the inner and outer regions being shaped to form a layer of the object ([0009] teaches dispensing and hardening at least a first modeling material and a second modeling material to form a core region and one or more envelop regions at least partially surrounding the sore region; [0028] teaches the first modeling material and the second modeling material form at least one shell portion); and
	exposing the layer to a first curing condition, wherein the first and the second building material formulations and the first curing condition are selected such that upon the exposing, the first building material formulation is hardened to a higher degree than the second building formulation ([0085- 0086] describe forming a layer by dispensing building material from heads 21, followed by curing of the material by radiation source 26, and repeating this procedure to form the 3-D object in a layerwise manner; [0019] teaches, after hardening, the inner region having an impact resistance of at least 20 J/m and the outer region having an impact resistance of at least 40 J/m); and
	repeating the dispensing and the exposing to the first curing condition to sequentially form a plurality of layers of the object, wherein the outer regions form a hardened coating that at least partially encapsulates the inner regions ([0085- 0086] describe forming a layer by dispensing building material from heads 21, followed by curing of the material by radiation source 26, and repeating this procedure to form the 3-D object in a layerwise manner);  
	wherein the first building material formulation comprises a first curable material and an initiator for promoting hardening of the first curable material, and wherein the initiator is active towards promoting the hardening upon exposing to the first curing condition ([0083] teaches a radiation source being used for curing, depending on the type of modeling material being used; [0177- 0179] teach various modeling materials, where at least RGD 515 has a photoinitiator.1 Furthermore, as a general principle, most photopolymers cannot be readily activated by light and need a photoinitiator to begin the polymerization process).

	You teaches collectively exposing the plurality of layers to a second curing condition, wherein the second curing condition is other than the first curing condition and wherein the second curing condition is selected to increase the degree that the inner region is hardened ([0093, 0095- 0100] teach fabricating a 3-D article by forming a layer, exposing the layer to electron beam or actinic radiation, repeating to build up the 3-D article, and then post-curing the 3-D article by heat; [0105, 0108] teach specific examples where the layers are cured using a YAG laser and the post-curing of the 3-D article employs a 10 bulb unit using Philips TLK/05 40W bulbs. Since a YAG laser is different than the Phillips bulbs, the first curing condition is different than the second curing condition).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Dikovsky to incorporate the post-curing as taught by You motivated by forming a fully cured object (You - [0105, 0108]).

	Regarding claim 2, Dikovsky teaches the first and second building material formulations and said first curing condition are selected such that upon the exposing to the first curing condition, a change in a hardening parameter of the first formulation is higher than a change in a hardening parameter of the second formulation by at least 2-folds ([0019] teaches, after hardening, the inner region having an impact resistance of at least 20 J/m and the outer region having an impact resistance of at least 40 J/m. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).

	Regarding claim 3, Dikovsky teaches said hardening parameter is viscosity and/or loss tangent ([0095] teaches that modeling materials have a cross-linking density correlated to the structure’s mechanical properties. Generally, viscosity is also correlated to cross-linking density and thus when Dikovksy teaches the shell having a greater toughness than the core in [0115- 0116], Dikvosky also inherently teaches the shell also having a greater viscosity than the core).

	Regarding claim 6, Dikovsky teaches the first and the second building material formulations and the first curing condition are selected such that upon said exposing to the first condition, a hardening degree of said first building material formulation is a percentage and a hardening degree of said second building material formulation another percentage ([0085- 0086] describe forming a layer by dispensing building material from heads 21, followed by curing of the material by radiation source 26, and repeating this procedure to form the 3-D object in a layerwise manner).
	Dikovsky does not explicitly teach a hardening degree of said first building material formulation is a value at least 70% and a hardening degree of said second building material formulation is no more than 50%. 
	However, Dikovsky teaches dispensing at least one of the first modeling material and the second modeling material to form at least one shell part, wherein a material property characterizing the shell is different from a material property characterizing the core [0028], where the shell has a greater impact resistance and lower modulus than the core material to fabricate a structure with enhanced toughness [0115]. Dikovsky further teaches that modeling materials have a Glass Transition Temperature (Tg) correlated with the cross-linking density and Tg being correlated to the structure’s mechanical properties [0095]. 
In re Boesch, 205 USPQ 215 (CCPA 1980), In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  One would have been motivated to optimize the hardening degree of the first and second building materials for the purpose of fabricating a structure with enhanced toughness while also having enhanced thermal resistance and reduced curling (Divosky – [0115- 0116]).
	
	Regarding claim 7, Dikovsky suggests the second building material formulation comprises a second curable material and at least one of the first and second build material formulations comprises an initiator for promoting hardening of the second curable material, and wherein the initiator is inactive or is partially inactive toward the hardening upon exposure to the first curing condition ([0083] teaches a radiation source being used for curing, depending on the type of modeling material being used which suggests the use of a photoinitiator; [0177- 0179] teach various modeling materials, where at least RGD 515 has a photoinitiator.2 Furthermore, as a general principle, most photopolymers—which are the polymers described in the Dikovsky reference—cannot be readily activated by light and need a photoinitiator to begin the polymerization process which suggests that it would be obvious to incorporate a photoinitiator to assist with the polymerization. [0095] teaches that modeling materials have a cross-linking density correlated to the structure’s mechanical properties; [0115- 0116] teach the shell having a greater toughness—a mechanical property—than the core. Combining these teachings suggests an initiator of the core being less active or partially inactive in cross-linking than the initiator of the shell).

	Regarding claim 12, Dikovsky teaches the first curing condition comprises irradiation [0083, 0085- 0086].

	Regarding claim 13, Dikovsky teaches the irradiation is UV-radiation [0083, 0085- 0086].

	Regarding claim 14, Dikovsky teaches the first building material formulation comprises a first curable material which is a UV curable material [0083], and a photo-initiator in an amount sufficient for promoting hardening of at least a percentage of the first building material formulation upon exposure to said first curing condition ([0085- 0086] describe forming a layer by dispensing building material from heads 21, followed by curing of the material by radiation source 26, and repeating this procedure to form the 3-D object in a layerwise manner).
Dikovsky does not explicitly teach a photo initiator in an amount for promoting hardening of at least 70% upon the exposing according to the first curing condition.
However, Dikovsky teaches dispensing at least one of the first modeling material and the second modeling material to form at least one shell part, wherein a material property characterizing the shell is different from a material property characterizing the core [0028], where the shell has a greater impact resistance and lower modulus than the core material to fabricate a structure with enhanced toughness [0115]. Dikovsky further teaches that modeling materials have a Glass Transition Temperature (Tg) correlated to the structure’s mechanical properties [0095]. 


	Regarding claim 15, Dikovsky teaches the second building material formulation comprises a second curable material which is a UV curable material, and a photo-initiator in an amount that promotes hardening of no more than a percentage of the second building material formulation upon exposure to the first curing condition ([0085- 0086] describe forming a layer by dispensing building material from heads 21, followed by curing of the material by radiation source 26, and repeating this procedure to form the 3-D object in a layerwise manner).
Dikovsky does not explicitly teach a photo initiator in an amount for promoting hardening of no more than 50% upon the exposing according to the first curing condition.
However, Dikovsky teaches dispensing at least one of the first modeling material and the second modeling material to form at least one shell part, wherein a material property characterizing the shell is different from a material property characterizing the core [0028], where the shell has a greater impact resistance and lower modulus than the core material to fabricate a structure with enhanced toughness [0115]. Dikovsky further teaches that modeling materials have a Glass Transition Temperature (Tg) correlated with the cross-linking density and Tg being correlated to the structure’s mechanical properties [0095]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the hardening promoting of the second building material such that the second building material is no more than 50% for reasons set forth in claim 6.

	Regarding claim 16, Dikovsky teaches the second building material formulation hardens upon exposure to a heat ([0083] teaches a radiation source being an infrared lamp serving to cure the modeling material; [0009] teaches the modeling material forming a core region and envelope region and hardening that modeling material. Infrared is heat radiation).

	Regarding claim 18, Dikovsky teaches the second building material formulation comprises a second curable material featuring, when hardened, comprises:
	a heat distortion temperature above 70°C ([0026] teaches the core and envelop regions comprise the first and second materials being interlaced over the respective region in a pixelated manner; [0032- 0033] teach the first material having a heat distortion temperature from about 51°C to about 150°C); and
	a glass transition temperature above 70°C ([0026] teaches the core and envelop regions comprise the first and second materials being interlaced over the respective region in a pixelated manner; [0032- 0033] teach the first material having a glass transition temperature from about 70°C to about 170°C).

	Regarding claim 22, Dikovsky teaches the first building material formulation comprises a first curable material featuring, when hardened, comprises:
	a heat distortion temperature below 70°C ([0026] teaches the core and envelop regions comprise the first and second materials being interlaced over the respective region in a pixelated manner; [0032- 0033] teach the second material having a heat distortion temperature from about 25°C to 39°C); and
	a glass transition temperature below 70°C ([0026] teaches the core and envelop regions comprise the first and second materials being interlaced over the respective region in a pixelated manner; [0032- 0033] teach the first material having a heat distortion temperature from about 25°C to 40°C).

Regarding claim 26, Dikovsky teaches the coating is configured to have a thickness that is less than 1 mm [0169].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0040091 A1 (“Dikovsky”) and US 2005/0101684 A1 (“You”), as applied to claim 1, further in view of USP 10052861 (“Wang”).
Regarding claim 17, Dikovsky does not explicitly teach at least one of the first and second building material formulations provides a transparent hardened material
	Wang teaches at least one of the first and second building material formulations provides a transparent hardened material (Col. 14 line 39).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the first or second building material formulations of Dikovsky such that at least one is provides a transparent hardened material motivated by choosing selecting an appropriate appearance of the core layer.

Allowable Subject Matter
Claims 8- 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, claims 8- 10 are rejected under § 112(b) but would be allowable if rewritten to overcome the indefiniteness issues and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a method of manufacturing a three-dimensional object via additive manufacturing, the method comprising: dispensing a first building material formulation to form an outer region, and dispensing a second building material formulation to 
exposing the layer to a first curing condition, wherein the first and the second building material formulations and the first curing condition are selected such that upon the exposing, the first build material formulation is hardened to a higher degree than the second building formulation; and 
collectively exposing the plurality of layers to a second curing condition—different from the first curing condition—and wherein the second curing condition is selected to increase the degree that the inner region is hardened;
wherein a hardening kinetic parameter of the first formulation is higher than a hardening kinetic parameter of the second formulation by at least 2-folds (Claims 4- 5) or wherein a total amount of the initiator in the at least one of the first and second build material formulations is less than 50%, or less than 30%, by weight, of an amount of the initiator required for promoting hardening of at least 70% of the second curable material upon exposure to the first curing condition (Claims 8- 10).
The closest reference to claims 4- 5, Dikovsky, teaches a first formulation having a higher hardening than the second formulation ([0019] teaches, after hardening, the inner region having an impact resistance of at least 20 J/m and the outer region having an impact resistance of at least 40 J/m). However, Dikovsky does not teach or suggest a hardening kinetic parameter of the first formulation is higher than a hardening kinetic parameter of the second formulation by at least 2-folds. The specification defines a hardening kinetic parameter as a change in a hardening parameter.
The closest reference to claims 8- 10, Dikovsky, suggests an initiator and suggests curing such that the shell region is hardened more than the core region [0028, 0083, 0095, 0115, 0177- 0179]. However, Dikovksy does not teach or suggest a total amount of the initiator in the at least one of the first and second build material formulations is less than 50%, or less .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0117856 A1, US 2017/0106594 A1, US 2006/0192315 A1, US 2018//0243984 A1, and US 2021/0268722 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g., https://www.sys-uk.com/wp-content/uploads/2016/01/MSDS-Objet-RGD515-English.pdf page 3 which evidences RGD515 has a photoinitiator. 
        2 See MSDS-Objet-RGD515-English page 3 from footnote 1 which evidences RGD515 has a photoinitiator.